                                        United States District Court
                                       Central District of California

UNITED STATES OF AMERICA vs.                                                                               CR-16-761(A)-R
Defendant: FREDERICK LIMA                                                                                  S.S.#-------8819
          AKA:        Lima, Frederick Johncarlo;
                      "Linto"; "Negro"; "Lent"

----------------------------------------------------------------------
                         JUDGMENT AND PROBATION/COMMITMENT ORDER
          Re-sentencing Pursuant to United States Court of Appeals 9th Circuit Mandate
                      (Original Sentencing date: 04/17/2017)
----------------------------------------------------------------------
     In the presence of the attorney for the government, the defendant
appeared in person, on:    March 4, 2019
                         Month / Day / Year

COUNSEL: XX               WITH COUNSEL                    Deborah Elise Gonzalez, DFPD

 X PLEA:
       X GUILTY, and the Court being satisfied that there is a factual
basis for the plea.
          NOLO CONTENDERE                NOT GUILTY

FINDING:
     There being a FINDING of X GUILTY, defendant has been convicted
as charged of the offense(s) of:    Possession with Intent to Distribute
Methamphetamine in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(viii)
as charged in count one of the First Superseding Information; and,
Possession of a Firearm in Furtherance of a Drug Trafficking Crime in
violation of 18 U.S.C. § 924(c)(1)(A)(i) as charged in count two of
the First Superseding Information.

JUDGMENT AND PROBATION/COMMITMENT ORDER:
          The Court asked whether defendant had anything to say why judgment should not be pronounced. Because no sufficient cause to the
contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that: Pursuant to
the Sentencing Reform Act of 1984, it is the judgement of the court the defendant is hereby committed to the Bureau of Prisons to be imprisoned
for a term of   :
     120 months on counts one and two of the First Superseding
Information.   This term consists of 60 months on count one and 60
months on Count two of the First Superseding Information, to be served
consecutively.

     IT IS FURTHER ADJUDGED that upon release from imprisonment, the
defendant shall be placed on supervised release for a term of ten (10)
years on Counts 1 and 2 of the First Superseding Information, all such
terms to run concurrently under the following terms and conditions:

1.        The defendant shall comply with the rules and regulations of the
          United States Probation Office and General Order 05-02.

2.        The defendant shall cooperate in the collection of a DNA sample
          from the defendant.

-- GO TO PAGE TWO --                                                                                           _____CCH______
                                                                                                               Deputy Clerk
U.S.A. V. FREDERICK LIMA                    CR-16-761(A)-R
-- CONTINUED FROM PAGE ONE --                     PAGE TWO
===========================================================
          JUDGMENT AND PROBATION/COMMITMENT ORDER
===========================================================
3.      The defendant shall refrain from any unlawful use of a controlled
        substance. The defendant shall submit to one drug test within 15
        days of release from custody and at least two periodic drug tests
        thereafter, not to exceed eight tests per month, as directed by
        the Probation Officer.

4.      The defendant shall not associate with anyone known to him to be
        a member of the Colonia Watts Gang and others known to him to be
        participants in the Colonia Watts Gang's criminal activities, with
        the exception of his family members. He may not wear, display, use
        or possess any gang insignias, emblems, badges, buttons, caps,
        hats, jackets, shoes, or any other clothing that defendant knows
        evidence affiliation with the Colonia Watts Gang, and may not
        display any signs or gestures that defendant knows evidence
        affiliation with the Colonia Watts Gang.

5.      As directed by the Probation Officer, the defendant shall not be
        present in any area known to him to be a location where members of
        the Colonia Watts Gang meet and/or assemble.

     IT IS FURTHER ORDERED that the defendant shall pay to the United
States a special assessment of $200, which is due immediately.    Any
unpaid balance shall be due during the period of imprisonment.

     IT IS FURTHER ORDERED Pursuant to Guideline § 5E1.2(a), all fines
are waived as the Court finds that the defendant has established that
he is unable to pay and is not likely to become able to pay any fine.

     IT IS FURTHER ORDERED that in the interest of justice, the
underlying Indictment as to this defendant is dismissed.
It is ordered that the Clerk deliver a copy of this Judgment and Probation/Commitment
Order to the U.S. Marshal or other qualified officer.



Signed by:                                   District Judge
                                                                        MANUEL L. REAL
                                                                      Kiry Gray, Clerk of Court
Dated/Filed:            March 4, 2019                               By /s/ Christine Chung
                       Month / Day / Year                             Christine Chung, Deputy Clerk


 In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of
 Probation and Supervised Release within this judgment be imposed. The Court may change the conditions of
 supervision, reduce or extend the period of supervision, and at any time during the supervision period or within the
 maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
 supervision period.
    The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                        STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                         While the defendant is on probation or supervised release pursuant to this judgment:
    1.   The defendant shall not commit another                                 10.   the defendant shall not associate with any
         Federal, state or local crime;                                               persons engaged in criminal activity, and shall
    2.   the defendant shall not leave the judicial district                          not associate with any person convicted of a
         without the written permission of the court or                               felony unless granted permission to do so by the
         probation officer;                                                           probation officer;
    3.   the defendant shall report to the probation                            11.   the defendant shall permit a probation officer to
         officer as directed by the court or probation                                visit him or her at any time at home or
         officer and shall submit a truthful and complete                             elsewhere and shall permit confiscation of any
         written report within the first five days of each                            contraband observed in plain view by the
         month;                                                                       probation officer;
    4.   the defendant shall answer truthfully all                              12.   the defendant shall notify the probation officer
         inquiries by the probation officer and follow the                            within 72 hours of being arrested or questioned
         instructions of the probation officer;                                       by a law enforcement officer;
    5.   the defendant shall support his or her                                 13.   the defendant shall not enter into any agreement
         dependents and meet other family                                             to act as an informer or a special agent of a law
         responsibilities;                                                            enforcement agency without the permission of
    6.   the defendant shall work regularly at a lawful                               the court;
         occupation unless excused by the probation                             14.   as directed by the probation officer, the
         officer for schooling, training, or other                                    defendant shall notify third parties of risks that
         acceptable reasons;                                                          may be occasioned by the defendant’s criminal
    7.   the defendant shall notify the probation officer                             record or personal history or characteristics, and
         at least 10 days prior to any change in residence                            shall permit the probation officer to make such
         or employment;                                                               notifications and to conform the defendant’s
    8.   the defendant shall refrain from excessive use                               compliance with such notification requirement;
         of alcohol and shall not purchase, possess, use,                       15.   the defendant shall, upon release from any
         distribute, or administer any narcotic or other                              period of custody, report to the probation officer
         controlled substance, or any paraphernalia                                   within 72 hours;
         related to such substances, except as prescribed                       16.   and, for felony cases only: not possess a
         by a physician;                                                              firearm, destructive device, or any other
    9.   the defendant shall not frequent places where                                dangerous weapon.
         controlled substances are illegally sold, used,
         distributed or administered;


G        The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth
         below).
    STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL
SANCTIONS

         The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or
unless the fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C.
§3612(f)(1). Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and
penalties pertaining to restitution , however, are not applicable for offenses completed prior to April 24, 1996.

         If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant
shall pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

        The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s
mailing address or residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C.
§3612(b)(1)(F).

          The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any
material change in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or
restitution, as required by 18 U.S.C. §3664(k). The Court may also accept such notification from the government or the
victim, and may, on its own motion or that of a party or the victim, adjust the manner of payment of a fine or restitution-
pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C. §3563(a)(7).

         Payments shall be applied in the following order:

                   1. Special assessments pursuant to 18 U.S.C. §3013;
                   2. Restitution, in this sequence:
                             Private victims (individual and corporate),
                             Providers of compensation to private victims,
                             The United States as victim;
                   3. Fine;
                   4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                   5. Other penalties and costs.




                    SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

          As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release
authorizing credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure
and (3) an accurate financial statement, with supporting documentation as to all assets, income and expenses of the defendant.
In addition, the defendant shall not apply for any loan or open any line of credit without prior approval of the Probation
Officer.

          The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other
pecuniary proceeds shall be deposited into this account, which shall be used for payment of all personal expenses. Records
of all other bank accounts, including any business accounts, shall be disclosed to the Probation Officer upon request.


         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess
of $500 without approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied
in full.

                    These conditions are in addition to any other conditions imposed by this judgment.
                                                                RETURN

      I have executed the within Judgment and Commitment as follows:
     Defendant delivered                                                               to
     on
     Defendant noted on
     appeal on
     Defendant released
     on
     Mandate issued on
     Defendant’s appeal
     determined on
     Defendant delivered                                                               to
     on
at
          the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                          United States Marshal

                                                 B
                                                 y
               Date                                                       Deputy Marshal




                                                            CERTIFICATE

      I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in
      my office, and in my legal custody.

                                                                          Clerk, U.S. District Court

                                                 B
                                                 y
               Filed                                                      Deputy Clerk
               Date




                                           FOR U.S. PROBATION OFFICE USE ONLY


     Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2)
     extend the term of supervision, and/or (3) modify the conditions of supervision.

              These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


              (Signed)
                         Defendant                                                          Date




                         U. S. Probation Officer/Designated Witness                         Date
